Citation Nr: 1114885	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  98-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).   

2. Entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II (DM II).  

3. Entitlement to service connection for a low back (lumbar spine) disability.  

4. Entitlement to service connection for an upper back (cervical spine) disability.  

5. Entitlement to service connection for coronary artery disease.  

6. Entitlement to total disability based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This case came to the Board of Veterans' Appeals (Board) on appeal from May 1998, January 2003, March 2006, and February 2008 rating decisions of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO).  The appeals have been previously remanded by the Board in December 2000, July 2003, August 2005, and April 2009. 

The issues of entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II, entitlement to service connection for a low back (lumbar spine) disability, and entitlement to service connection for an upper back (cervical spine) disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and the medical evidence of record shows that the Veteran is currently diagnosed with coronary artery disease, a form of ischemic heart disease; which is a disease associated with exposure to certain herbicide agents as enumerated under 38 C.F.R. § 3.309(e)

2. The Veteran's service-connected PTSD is manifested by symptoms nearing total occupational and social impairment, with mental disorganization, persistent thoughts of suicide, persistent danger of hurting self or others, and GAF scores of 50 and below. 

3. The Veteran's PTSD causes total occupational and social impairment.


CONCLUSION OF LAW

1. Atherosclerotic coronary artery disease is presumed to have incurred during active military service due to herbicide exposure. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. The criteria are met for a 100 percent disability rating for the PTSD and a TDIU. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1-4.14, 4.15, 4.16, 4.18, 4.19, 4.125-4.132, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), enhanced VA's duties to notify and assist claimants with their claims for VA benefits. VA regulations implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Since, in this decision, the Board is granting service connection for CAD as well as the highest possible rating of 100 percent for the PTSD, and a TDIU, there is no need to discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA.  This matter is ultimately inconsequential, so not outcome determinative, since these claims are being granted regardless. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102 (2010). 

1. Merits of the Claim for Service Connection - Coronary Artery Disease

The Veteran originally asserted that his heart condition, namely coronary artery disease, was secondary to his service-connected diabetes mellitus.  However, recently submitted documentation from the Veteran's representative reflects a belief that the heart condition may also be related to Agent Orange exposure.  Therefore, the theory of entitlement to service connection for a heart disorder on direct and presumptive bases will also be considered. See Robinson v. Peake, 21 Vet.App.545, 552 (2008) ("[T]he Board is required to consider all issues raised either by the claimant or by the evidence of record." (citations omitted)) aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In assessing the Veteran's service connection claim for a heart disorder, the Board must determine whether the Veteran has a current diagnosis of the claimed disability.  VA examination report dated in January 2006 reveals a current diagnosis of coronary artery disease (CAD).  A more recent VA examination in October 2009 also confirms a history of CAD, hypertension, and peripheral vascular disease.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disorder.

As the evidence of record indicates that the Veteran served in the Republic of Vietnam, the Board will consider whether the Veteran's coronary artery disease may be granted under the presumption of service connection due to exposure to herbicides during military service.  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents the evidence must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii). 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).

VA regulation 38 C.F.R. § 3.309(e) provides that presumptive service connection may be granted for certain diseases for those Veterans who are presumed to have been exposed to herbicides based on their service in Vietnam.  This regulation was recently changed to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). See 75 Fed. Reg. 53202-216 (Aug. 31, 2010).

The Board observes that the Veteran's service personnel records reveal that the Veteran served in the Republic of Vietnam between December 1966 and November 1967.  Thus, the Board finds that there is sufficient evidence of service in the Republic of Vietnam during the applicable presumptive period and therefore exposure to an herbicide agent is conceded. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii). 

In addition, the Veteran's current diagnosis of coronary artery disease is among the statutorily enumerated diseases for which presumptive service connection is available for Veterans exposed to herbicide agents during active service.

With respect to whether the Veteran's atherosclerotic coronary disease manifested to a degree of 10 percent or more at any time after service, the Board observes that the Veteran's current heart disorder should be rated under Diagnostic Code 7005 as analogous to coronary artery disease. Under Diagnostic Code 7005, a 10 percent disability rating is warranted for workload greater of greater than 7 METs, but greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or continuous medication is required.  The evidence of record has not been developed to fully evaluate the current severity of the Veteran's coronary artery disease and there is little evidence of such.  The VA examination dated in January 2006 reveals that the Veteran underwent cardiac catherization procedures in 2002 and 2004 with findings of mild disease.  The report also indicates that, at the time of the 2002 procedure, the Veteran had ejection fraction of 55 percent with nonobstructive three vessel coronary artery disease.  The Veteran then underwent a second procedure in 2004 and was found to have moderate non-obstructive coronary artery disease with ejection fraction of 60 percent.  Unfortunately, there is no other evidence of record that specifically evaluates the Veteran's METs.  However, in light of medical findings outlined immediately above, and further considering that current VA treatment records show continuous treatment/monitoring for his heart disorder, the evidence of record shows that the Veteran's coronary disease has manifested to a degree of 10 percent or more under Diagnostic Code 7005.

In conclusion, the Board finds that the evidence of record shows that the Veteran's coronary artery disease meets the requirements for presumption of service connection due to herbicide exposure.  Accordingly, entitlement to service connection for atherosclerotic coronary artery disease is warranted.

2. Increased Rating Claim - PTSD 

The Veteran asserts that a higher initial rating for his service PTSD is warranted.  In particular, the Veteran reports that he is near-continuously depressed, that he has extremely impaired impulse control, that he has thoughts of killing himself, and that he is unable to be around others for fear that he will hurt himself or others.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

Service connection for PTSD was originally granted in a January 2003 rating decision, at which time the RO assigned a 50 percent rating, effective from November 4, 1997 (date of claim), under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2010).  The Veteran appealed the initial assignment of a 50 percent rating and the current appeal ensued.   

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2010).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work- like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long- term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61-70 reflect mild symptoms (e.g., depressed mood an mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Again, the Veteran's service-connected PTSD has been evaluated as 50 percent disabling throughout the entire period on appeal.  As noted above, to obtain the next highest available rating (70 percent), the record must include evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

For the reasons expressed immediately below, the Board finds that the Veteran's symptoms more approximately warrant the assignment of a 100 percent rating under Diagnostic Code 9411.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted. Fenderson, supra.

A September 1997 VA treatment report reflects that the Veteran's PTSD was manifested by symptoms including avoidance, flashbacks, claustrophobia, anxiety, impulsiveness, difficulties with interpersonal relationships, and feelings of hopelessness, guilt and anger.  It was noted that his interpersonal relationships appeared to be particularly hostile and that he has had chronic adjustment and interpersonal problems that pervaded most areas of his life.  The therapist further noted that the Veteran displayed signs of confusion, disorganization, inaccuracy, somatic complaints.  He stated that it would be extremely difficult for the Veteran to hold a job working for someone due to his psychological difficulties.  

Contemporaneous lay statements from the Veteran's friends, wife, and children similarly indicate that the Veteran engaged in avoidance; that he frequently lost his temper; that he was irritable and angry; and that he was unable to sleep.  All lay statements indicated that the Veteran quickly became both verbally and physically abusive and that he had little impulse control.  For instance, his wife stated that she has been choked and hit by her husband; that the Veteran has frequent nightmares from which he wakes and acts out; and that he frequently has anger outbursts which result in him throwing objects.  

A December 1998 clinical evaluation in association with the Veteran's SSA claim noted that the Veteran joked and smiled frequently and that he appeared to be in no emotional distress.  The examiner found no evidence of memory dysfunction.  His abstract thinking was intact.  There were no indications of delusional thinking or hallucinations.  He reported occasional nightmares.  His appetite was good.  He denied feelings of guilt or any active suicidal thinking.  He was assessed as having mood swings, chronic pain, and adjustment difficulties.  The examiner recommended that he be referred to Vocational Rehabilitation for vocational counseling and placement assistance. 

A March 1998 VA examination report reflects that the Veteran reported poor sleep, poor concentration, thoughts of death (without suicidal ideation or plan), feelings of near-constant depression, and social/occupational/financial dysfunctionality due to his PTSD.  Mental status examination revealed slightly slowed speech and depressed mood.  Thought content and process was normal.  There were no suicidal, homicidal, or auditory/visual hallucinations or delusions present.  He was alert and oriented.  Despite the earlier diagnosis of PTSD, the assessment was major depression.  A GAF score of 60 was assigned.  

An October 1998 Social Security disability determination report reflects that the Veteran was depressed, agitated, hopeless, defenseless, and that he had thoughts of suicide.  Flashbacks , aggressive behavior, and poor memory were also noted.  The examiner stated that he was unable to adapt to society. 

A February 1999 medical statement from V. Wolfley, Ed.D., indicates that the Veteran was only able to sleep two to three hours per night and that he was suffering from memory deficit.  He noted delusional symptoms.  It was also noted that he had threatened to kill himself due to financial and emotional stress.  He was also noted to forget appointments and other events he was supposed to attend.  It was difficult to hold a conversation with the Veteran because he would forget the subject matter during discussion.  It was noted that sleep deprivation could cause disorientation, confusion, depression, poor concentration, and hallucinations.  

A March 2000 VA treatment report reflects that the was alert and oriented but that his mood was dysthymic and that his affect was anxious and constricted.  There were no suicidal or homicidal ideations present.  A GAF score of 50 was assigned.  

An April 2000 VA treatment report shows that the Veteran was dysthymic and tense; affect was anxious, less constricted and congruent to themes.  No disturbances of thought were noted.  No suicidal/homicidal ideations were present.  A GAF score of 55 was assigned.  

A December 2001 VA treatment note shows that the Veteran was so upset by the news and media that he broke the TV.  He endorsed having nightmares 3 to 4 times per week.  A GAF score of 50 was assigned.  

A January 2001 VA treatment report shows that the Veteran was experiencing insomnia (related to recurrent nightmares), irritability, anger, outbursts, intrusive thoughts, flashbacks, and excessive startle reaction.  His speech was normal; he was logical and coherent.  There was no psychotic material present.  

A February 2001 VA treatment report shows that the Veteran's temper had improved with the use of medication.  He still endorsed nightmares, rage reactions, and highly disturbed sleep.  Speech was logical and coherent; there was not psychotic material present.  He was alert and attentive with moderate anxiety and good excursion.  

A February 2002 VA treatment note indicates that the Veteran was extremely anxious because of a car that he was stuck behind on the way to the VA appointment.  He reported having feelings of rage, i.e., he wanted to "ram that car off the road."  A GAF score of 50 was assigned.  

An August 2002 VA examination report shows that the Veteran reported having nightmares and problems dealing with other people.  He reported occasional panic attacks while driving.  He avoids crowds.  Mental status examination revealed that the Veteran was affable and had no problems communicating.  There were no psychotic processes noted.  He denied homicidal/suicidal thoughts.  According to his wife, he was not motivated to maintain his personal hygiene.  He was oriented to person, place, and time.  He had some short-term memory impairment.  Remote memory was contradictory at times.  The Veteran stated that his depressed mood was due to his inability to make a living and not being able to work due to his back problems.  The examiner noted that his re-experiencing symptoms were not frequent, but that he did have flashbacks and nightmares.  Avoidance symptoms were present.  Anger problems were also present.  He has difficulty concentrating and finishing projects.  He gets panicky when he is outside and hears a loud noise.  He has few close friends.  He is interested in activities but unable to do most of them due to physical limitations.  The examiner diagnosed PTSD and assigned a GAF score of 60.  

A March 2003 VA Vocational Rehabilitation note shows that the Veteran drove his car through the garage wall and that he was having continued problems with anger.  He was spending all of his time in the garage to avoid confrontation and outbursts with family.  

A November 2003 VA treatment note shows that the Veteran was alert and oriented to person, place, and time.  His hygiene was good.  His mood was dysthymic.  His affect was constricted, moderately anxious, and congruent to themes.  He did not report any suicidal or homicidal ideations.  Family problems were reportedly worse, but he was handling them responsibly without any physical outbursts.  A GAF score of 50 was assigned.  

A January 2004 VA treatment note shows that the Veteran's symptoms were essentially unchanged and that he was not sleeping well, but felt like he was slowly getting better.  He still experienced some flashbacks and nightmares, between four and five times per week.  His speech was normal; thought process was logical and coherent.  Cognition was intact.  There were no suicidal or homicidal ideations present.  Chronic pain problems were noted.  

A March 2004 letter from VA indicated that the Veteran was denied Vocational Rehabilitation and Employment services because the functional limitations created by both, his psychiatric and physical disabilities, precluded him from returning to fulltime employment.  It was noted that he had no transferable marketable skills and that his formal education did not prepare him for any other type of work.  

A June 2004 VA treatment note shows that the Veteran was cooperative and pleasant; that his mood was good; and that his affect was full and appropriate.  There were not suicidal or homicidal ideations present.  His thought process was linear; there were no delusions or hallucinations.  His memory, concentration, insight and judgment were intact.  He was working hard to control his temper.  A GAF score of 50 was assigned.  

An August 2004 VA treatment note shows that the Veteran was alert and oriented.  His mood was dysthymic.  He did not report any suicidal or homicidal ideations.  There were no significant changes noted.  A GAF score of 50 was assigned.  

A January 2005 VA treatment note reflects that the Veteran reported poor sleep, feelings of guilt, and intrusive memories regarding Vietnam.  He noted that he continued to listen to his relaxation tapes on a regular basis and that he was able to stay calm in situations that would have triggered angry outbursts in the past.  

A March 2005 treatment note shows that the Veteran had been receiving treatment for chronic PTSD since 1998 and that he had increasing nightmares, suicidal ideation with occasional plan, continued anger problems, and minimal social network.  It was noted that the Veteran had driven his truck through the wall when upset the previous year; that he had often pulled phones from the wall; and that he was unable to tolerate being around others.  The examiner found that his isolating tendencies and PTSD symptoms led him to significant degrees of depression.  The examiner further noted that his PTSD was totally and permanently incapacitating and that he was unable to work or to function socially.  A GAF score of 48 was assigned.   

A November 2005 VA psychiatric note shows that the Veteran was experiencing nightmares, flashbacks, intrusive thoughts, anger problems, social isolation, and hypervigilance.  He reported that he was only sleeping two to three hours per night.  At times, he acts out of his dreams and has recently thrown a chainsaw into a wall.  He has driven his truck through the garage.  He has social avoidance and spends much time in his garage.  He has attended anger management classes which have improved his temper.  His past attempts at working for others has resulted in many job changes.  He has had thoughts of killing a foreman and tried to thrown objects at him.  At times, he has reported suicidal thoughts with a plan.  The examiner stated that there was severe impairment in social and occupational functioning secondary to his chronic and severe PTSD.  She opined that he should not be expected to return to employment.  

A May 2007 VA compensation examination report shows that the Veteran reported being near-constantly depressed and that he had tried to commit suicide by driving his truck through the wall.  Mental status revealed that he was neatly groomed; his speech was unremarkable, clear and coherent.  His affect was constricted and his mood was depressed.  He was oriented to person, place, and time.  His thought processes and content were unremarkable.  He had no delusions.  He endorsed re-experiencing memories of Vietnam; avoidance; and increased arousal symptoms.  The examiner noted that the Veteran was not unemployable due to his PTSD.  Rather, the Veteran himself attributed his inability to work to a back condition.  The examiner further noted that there was not total occupational and social impairment due to PTSD signs and symptoms and that such symptoms did not result in deficiencies in judgment, thinking, work, mood or family relations.  Reduced reliability and productivity due to PTSD symptoms was present however (i.e., social withdrawal, anger, etc.).  A GAF score of 55 was assigned.  

A July 2007 VA psychology treatment note shows that the Veteran was alert and oriented; his mood was anxious and depressed; affect was blunted.  His speech was within normal limits.  No current suicidal or homicidal ideations or delusions were present.  Memory was grossly intact for recent and remote history.  Intellectual functioning was average.  Insight and judgment were fair.  A GAF score of 50 was assigned.   

A September 2008 VA treatment note shows that the Veteran was in a "better mood than usual."  He recently had knee surgery, however, and was anxious and irritable.  

A September 2009 VA treatment record shows that the Veteran was agitated.  The Veteran reported that he was psychically and verbally abusive when he was frustrated.  When asked if he meant to harm the VA examiner, he again, became frustrated.  The Veteran also reported that he often lost track of what he was saying in the middle of a sentence and that he becomes violent.  He also reported frequent suicidal ideation with current thought, intent, or plan.  

An October 2009 VA compensation examination showed that the Veteran was constantly depressed and that he slept approximately 3 hours per night.  He reported poor memory and concentration.  He reported passive thoughts of suicidal ideation, but no plans or intent.  There was low risk for self-harm.  He described his marriage as "excellent."  He reported that he had at least three friends.  Mental status examination revealed that he was clean and appropriately dressed.  His speech was unremarkable, clear, and coherent.  His attitude toward the examiner was hostile and his affect was constricted.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  He had no delusions.  There were no obsessive/ritualistic behaviors present.  There were no panic attacks.  Suicidal thoughts were present, but there were only passive thoughts, without intent or plan.  His impulse control was poor.  There were no recent episodes of violence.  He was able to maintain his personal hygiene.  His remote memory was normal, while his recent memory was mildly impaired.  There were no recent experiences of intrusive memories; nightmares were frequent; avoidance was present some of the time.  There was also moderate sleep impairment and frequent irritability/anger.  The examiner noted that there had been no significant changes in occupational or social functioning since the last VA examination in May 2007.  The examiner further noted that there was not total occupational and social impairment due to PTSD symptoms.  However, there was reduced reliability and productivity due to PTSD symptoms.  The examiner noted that there was mild impairment with social functioning and mild to moderate occupational impairment.  The Veteran's symptoms were not severe enough to cause him to be unemployable.  A GAF score of 55 was assigned.  

Subsequent to the VA examination, a VA treatment note shows that the Veteran "blew up" during his psychotherapy session and that he had suicidal thoughts.  

Overall, the Board finds that the evidence supports a grant of a 100 percent disability rating for the Veteran's service-connected PTSD.  This is true for the entire time period on appeal.  Indeed, the evidence of record shows that, since approximately 1997, the Veteran has displayed persistent suicidal ideation (and, at times, with intent and plan), intermittent disorientation to time and place, some memory loss, serious impairment in social and occupational functioning (e.g., few friends, unable to keep a job), and perhaps most significantly, persistent danger of hurting self and others due to seriously impaired impulse control resulting from his PTSD.  In this regard, the Veteran's inability to control his anger and frequently violent outbursts are well documented throughout the record.  

The record also establishes, that the Veteran is receiving disability benefits from the Social Security Administration due to the severity of his PTSD rendering him unemployable within the meaning of that disability system.  While the latest VA examiner found that the Veteran was not unemployable, the record shows that numerous psychiatric examiners have found otherwise - i.e., the Veteran is severely impaired, if not totally and permanently incapacitated, due to his PTSD.  The evidence shows that the Veteran's service-connected PTSD results in near total occupational and social impairment.  Accordingly, the assignment of a 100 percent disability rating for the service-connected psychiatric disability is warranted.  

3. TDIU 

Since the Board has determined the Veteran's PTSD causes total occupational and social impairment, this necessarily also means his PTSD precludes him from obtaining and maintaining substantially gainful employment so as to also warrant a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service- connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Board therefore is also granting, rather than dismissing as moot, the TDIU claim since the total occupational and social impairment due to the service-connected PTSD also is reason to grant a TDIU inasmuch as the severity of this disability precludes the Veteran from engaging in all forms of employment that is substantially gainful. See Faust v. West, 13 Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991); and VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7).


ORDER

Entitlement to service connection for coronary artery disease is granted.

A 100 percent schedular rating for PTSD is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Unfortunately, after a review of the record, the Board concludes that further development is necessary prior to adjudicating the remaining issues on appeal. 


Service Connection Claims - Back and Neck 

The Veteran's service connection claims stem from a single, in-service injury.  In particular, he contends that he was involved in a jeep accident in 1966 while serving in Vietnam and that such accident caused injury to his neck and back.  While his service treatment records contain no references to treatment or diagnoses relating to a neck and/or back injury, the Veteran has credibly reported that medical treatment was unavailable to him at that time.  In addition to his contentions regarding in-service injury, he has endorsed chronic, continuous back and neck pain since his separation from service.  Current VA treatment records show that he has been treated for chronic low back pain and neck pain, to include a diagnosis of advanced osteoarthritis of the cervical spine and status-post herniated nucleus pulposes, L4-L5.  See May 2007 VA Examination. 

The Veteran and his representative have requested that new VA examinations be conducted which specifically take into account the Veteran's claimed in-service injury and which expressly consider whether the neck and back disabilities first manifested in-service.  The Board notes that the Veteran has been afforded several VA examinations in association with his claim for cervical spine and lumbar spine disabilities. See e.g., August 2004 VA Examination.  However, none of these examinations have taken into consideration the Veteran's credible account of his claimed in-service injury and continuous symptoms.  Rather, the examiners seem to focus solely on the lack of contemporaneous medical evidence documenting injury to the back/neck and the absence of documented continuity of symptomatology. See also May 2007 VA Examination Opinion.  

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, for example, the Veteran is competent to describe his in-service injury to his back and neck and symptoms relating to his lumbar and cervical spine since service.  He is also competent to report continuity of back and neck symptomatology since service.  

Moreover, while the August 2004 VA examiner found that the Veteran's low back disorder was "unlikely" related to service (he offered no opinion as to the cervical spine), he referred to the Veteran's back disability as "multifaceted" and indicated that his back problems were "not entirely related to service."  Such conflicting reasoning and conclusions require clarification upon remand.  

As a final matter, it is noted that the Veteran's service treatment records show complaints of right arm numbness and pain in October 1968.  The assessment was numbness in right ulnar nerve distribution and questionable history of ulnar nerve pressure.  Upon remand, the VA examiner should also address whether such symptomatology was an early manifestation of the Veteran's cervical spine disability. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran has provided credible testimony regarding the in-service injury and of the continuity of back and neck symptomatology since the injury, it remains unclear to the Board whether the Veteran's disability was caused by his service.  Therefore a VA examination is necessary in order to fairly decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Increased Rating Claim - Diabetes Mellitus  

The Veteran generally alleges entitlement to a higher rating for diabetes mellitus.  In particular, he has asserted that his diabetes condition has worsened since his last VA examination in October 2009.  See March 2010 Statement from Veteran.  At the time, the VA examiner indicated that the Veteran had no known diabetic complications.  However, the Board notes that a January 2009 VA treatment note shows that the Veteran suffers from diabetic retinopathy.  See VA Diabetic Eye Examination, January 2009.  Moreover, in his March 2010 statement, the Veteran reported that he now experiences frequent "blackouts" and periods of unconsciousness.  It is unclear if such episodes are related to his DM II.  In any event, the Veteran requests that a new examination be conducted to determine the present level of disability and to consider whether the Veteran has any related complications of such disability.  The Board agrees and finds that an examination is necessary in order to fairly decide the claim for an increased rating.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA outpatient clinical records for this Veteran from October 2009 forward, particularly those that reflect treatment for a service-connected disabilities including PTSD, diabetes mellitus (and any complications related to DM II, to include retinopathy, peripheral neuropathy, erectile dysfunction, urinary frequency, and hypertension), and for treatment of any spine-related disabilities. 

2. Schedule the Veteran for a VA examination to ascertain the etiology of his lumbar and cervical spine disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current cervical and lumbar spine disabilities first manifested in service or are otherwise related to military service to include the claimed in-service motor vehicle accident.  

The examiner is also asked to comment upon the in-service showing of right ulnar numbness and whether such nerve distribution problems were an early manifestation of the current cervical spine disability.  

In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms low back problems after service.  

If the Veteran's cervical and lumbar spine disabilities are more likely attributable to factors unrelated to his military service, the examiner should specifically so state.

3. Schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus, type 2, and to determine the presence and severity of any disorders that are a complication of the Veteran's service-connected diabetes mellitus, type 2, to include the presence and severity of diabetic retinopathy.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include a nerve conduction study if deemed necessary by the examiner. 

The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination. The examiner must provide a detailed review of the Veteran's history, current complaints, and clinical findings as to the current severity of his diabetes mellitus, type 2. The examiner must state whether the Veteran's diabetes mellitus, type 2 currently requires insulin; a restricted diet; and regulation of activities (avoidance of strenuous occupational and recreational activities); episodes of ketoacidosis; hypoglycemic reactions requiring hospitalizations; and the frequency of visits to diabetic care provider.  If edema and/or slow healing wounds in the lower extremities is found, the examiner must comment as to whether this is a symptom of a disorder, and if so, which disorder, or if the edema/slow healing wounds is considered a separate disability in and of itself. The examiner must also comment upon the Veteran's reported episodes of unconsciousness/blackouts and whether such episodes are related to his diabetes mellitus.  The examiner must provide a clear explanation and rationale for each finding and opinion expressed. The report prepared must be typed.

4. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


